United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1331
Issued: November 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 15, 2013 appellant, through counsel, filed a timely appeal of a March 29, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on July 3, 2012, as alleged.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 10, 2012 appellant, then a 30-year-old letter carrier (transitional employee), filed
a traumatic injury claim alleging that on July 3, 2012, while walking up stairs delivering mail,
his right leg gave out. The employing establishment controverted his claim.
By letter dated August 2, 2012, OWCP asked appellant to submit further information,
including medical reports.
Appellant submitted progress reports dated July 12 through August 2, 2012 by
Dr. Warren G. Harding, III, a treating Board-certified orthopedic surgeon, who treated appellant
for persistent moderate severe pain and loss of mobility in the right hip area and similar, but
much less pain, in his left hip. Dr. Hardingnoted a history that the pain has been present for nine
days and that appellant was climbing steps at the time of onset of pain. His primary diagnosis
was enthesopathy of the hip region, with secondary diagnoses of back and hip pain. Dr. Harding
noted a dramatic improvement in appellant’s right hip and lower extremity pain whilehe was on
a steroid dose pack. He released appellant to return to work with restrictions.On August 2, 2012
Dr. Harding noted that he was concerned about appellant’s exact diagnoses and recommended a
magnetic resonance imaging (MRI) scan and assessment of the hip. He indicated on a work
excuse report that appellant was released to modified duty.
On August 27,
2012Dr. Hardingnoted that appellant was excused for work from July 5 to 12, 2012 to protect his
hip.
Appellant also submitted notes from his chiropractor, Dr. Andrea Almond,
commencingAugust 8, 2012. Dr. Almonddiagnosed lumbosacral strain, right hip strain,
lumbosacral neuritis and radiculitis. Shestated that her findings were consistent with the history
given by appellant of delivering mail and feeling something pop when going up stairs. On
August 10, 2012 Dr. Almondrecommended work limitations.
By decision dated September 6, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not establish a causal relationship between his hip condition and the
accepted July 3, 2012 incident.
On September 24, 2012 appellant requested a telephone hearing before an OWCP hearing
representative. At the hearing held on January 10, 2013,he testified that on July 3, 2012, he was
walking up concrete steps when his right leg bent inward causing him to lose balance and almost
fall.Sincethe July 3, 2012 incident, appellant had not sustained any further injuries. He testified
that his employment with the employing establishment ended in September 2012 andthat he was
now a truck driver for a private employing establishment. Appellant submitted
additionalchiropractic treatment notesdated through September 10, 2012.
In a January 29, 2013 report, Dr. Harding noted that appellant was most recently
evaluated by him on August 2, 2012 at which point he continued to have pain in the right hip
trochanteric and inguinal area, increased by motion and weightbearing and especially internal
rotation of the hip. Henoted that the diagnosis at that time was unclear and a limited MRI scan
of the hip was recommended, but that the test was not accomplished. Dr. Harding noted that the

2

onset of pain occurred while appellant was working and climbing steps. He further noted that an
MRI scan assessment of the hip and lumbosacral spine would be helpful.
By decision dated March 29, 2013,OWCP’shearing representative affirmed OWCP’s
September 6, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components. The first component is
whether the employee actually experienced the employment incident or exposure which is
alleged to have occurred.3 The second component is whether the employment incident caused a
personal injury and generally can be established only by medical evidence.4
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Section 8101(2) of FECA provides that the term physicianincludes chiropractors only to
the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.6 A spinal
subluxation is an incomplete dislocation, off-centering, misalignment, fixation or abnormal

2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 --Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

4

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

6

5 U.S.C. § 8101(2).

3

spacing of the vertebrae.7 If the diagnosis of a subluxation as demonstrated by x-ray is not
established, the chiropractor is not a physician as defined under FECA and his or her report is of
no probative value to the medical issue presented.8
ANALYSIS
OWCP accepted that the employment incident occurred on July 3, 2013,as alleged. The
Board finds that appellant has not met his burden of proof to establish his claim for
compensation as the medical evidence is not sufficient to establish causal relation. Appellant did
not submit rationalized medical evidence that address how his right hip condition is causally
related to the accepted employment incident. Dr. Harding noted that the cause of appellant’s
pain and the diagnosis was not clear, but that the onset occurred while he was working and
climbing stairs. This is insufficient to establish causal relationship. Dr. Harding noted that he
did not know what caused appellant’s pain. The fact that the onset of appellant’s painoccurred
while he was climbing stairs during his employment is, of itself insufficient to establish his
claim. The Board has held that the mere fact that symptoms occur during a workday is not
sufficient, in and of itself, to bring an injury within the performance of duty. For compensability,
the concomitant requirement of an injury arising out of employment must be shown.9
Appellant also submitted reports by a chiropractor, Dr. Almond. Before this evidence
can be considered for its probative value, Dr. Almond must be established as a physician under
FECA. As defined by statute the term physician includes chiropractors only to the extent that
their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist. Dr. Almond did not document
thatx-rayswere obtained or diagnose a spinal subluxation. There is no evidence of record thatshe
qualifies as a physician under 5 U.S.C. § 8101(2). Accordingly, Dr. Almond’s reports are of no
probative medical value.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment, nor is his belief that his condition was caused by his employment sufficient to
establish causal relationship.10 As he did not submit a rationalized medical opinion establishing
a causal relationship between his accepted employment incident and a diagnosed medical
condition, OWCP properly denied his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. §8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See 20 C.F.R. § 10.5(bb).

8

See Jack B. Wood, 40 ECAB 95, 109 (1988).

9

V.P., Docket No. 13-714 (issued July 1, 2013).

10

Walter D. Morehead, 31 ECAB 188 (1986).

4

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an injury in the performance of duty on July 3, 2013, as alleged.
ORDER
IT IS HEREBY ORDERED THATthe decision of the Office of Workers’
Compensation Programs dated March 29, 2013 is affirmed.
Issued: November 14, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

